Citation Nr: 0424474	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for the residuals of a 
cut of the left index finger.  

3.	Entitlement to service connection for a scar of the left 
leg.  

4.	Entitlement to service connection for pes planus.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD and found that new and material evidence had not been 
submitted to reopen a claim for service connection for the 
remaining three issues.  Review of the record shows that the 
veteran's initial claim for service connection was in 1996 
and that, despite a May 1997 letter requesting further 
information and the submission of evidence, service 
connection was not actually adjudicated.  Therefore, it is 
not believed that new and material evidence is necessary and 
the claim will be reviewed de novo.  The Board believes that 
de novo review may be conducted without prejudice to the 
veteran.  The RO has provided the veteran notice as to the 
requirements for service connection; the veteran's argument 
throughout the instant appeal has been on the merits, not on 
the question of whether new and material evidence has been 
presented; and he has had the opportunity for a full hearing 
throughout the process.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Regarding the claims concerning the left index finger and 
left leg scar, it is observed they were originally 
characterized as claims for service connection for a skeletal 
system condition and for scars.  The specific conditions were 
subsequently clarified by the veteran, and it is these the 
Board will address.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The residuals of a laceration of the left index finger was 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event.  

2.	A scar of the left leg was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

3.	Pes planus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.


CONCLUSIONS OF LAW

The residuals of a laceration of the left index finger was 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

A scar of the left leg was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Pes planus was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters in October 2003, December 2003, 
and September 2004 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant for information regarding any additional evidence 
that pertains to the claim that could be available.  In 
September 2003, the veteran responded that he had no further 
evidence to submit.  While the initial adjudication of the 
claims was conducted in March 2000, prior to these 
notifications, this was before the effective date of the VCAA 
and the veteran's claims were last adjudicated in a June 2004 
supplemental statement of the case, subsequent to the 
notification letters and the veteran's response.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's service medical records are not available and 
efforts obtain them have not been successful.  It is noted 
that the veteran's claims folder has been rebuilt as it was 
apparently lost prior to the veteran's claim in 1996.  A 
medical history report from the veteran's examination for 
entry into service and the veteran's examination for 
separation from service in May 1973 are available and have 
been reviewed.  The 1973 examination report shows no 
indication of pes planus or of residuals of a laceration of 
the left index finger.  A notation relating to identifying 
marks, scars or tattoos showed that the veteran had marks on 
his left leg and left arm.  There was no mention of actual 
scarring.  

VA outpatient treatment records, dated from May 1993 to 
August 2002, have been received at times during the pendancy 
of the veteran's claims.  These records show treatment for 
various disorders, primarily the veteran's psychiatric 
disorder.  They do not show treatment for the veteran's 
claimed left index finger laceration, left leg scar, or pes 
planus or that these disorders relate in any way with 
service.  

An examination was conducted by VA in May 2003.  On special 
scar evaluation, the veteran reported that he had had a 
laceration on the extensor surface of the left index finger.  
He stated that this area hurt at times.  The wound was 
represented by a scar that measured approximately 1 cm in 
length and was slightly curved on the radial side of the 
extensor surface of the PIP joint.  It did not interfere with 
function and was nontender and cosmetically almost invisible.  
The veteran also had a scar on the left lower leg that 
measured 10 cm and was linear and vertically placed.  It was 
parallel to the anterior tibial crest and the middle 1/3 of 
the lower leg.  The scar was well-healed, nontender, did not 
interfere with function and was not cosmetically very 
noticeable.  There was no underlying loss of tissue and the 
scar did not interfere with function.  The diagnosis was scar 
of the left index finger and left lower leg.  

On foot examination, also conducted by VA in May 2003, the 
veteran was assessed as having congenital rigid pes planus, 
bilaterally, with degenerative joint disease.  In the 
examiner's opinion, the veteran had congenital bilateral 
hallux valgus as well as rigid pes planus.  From the 
veteran's history, there was no injury sustained and no 
profiles while on active duty and the foot problems were 
believed to be more a reflection of his congenital structure 
and age than military service.  The examiner could not see a 
relationship between service and the veteran's current 
complaints and structure.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran indicates that he sustained injuries of his left 
index finger and left leg that resulted in residual scarring.  
There is; however, no evidence that he sustained the injuries 
resulting in these scars during service.  While his 
separation examination showed that he had marks on his left 
leg, there was no indication of scarring.  

Regarding the veteran's claim for service connection for pes 
planus, it is noted that his separation examination shows no 
evidence of a foot abnormality.  Further, it is shown on VA 
examination that the disorder is congenital in nature and not 
shown to be aggravated by the veteran's service.  As the 
disorder was not shown in service or related thereto, service 
connection is not warranted.  See 38 C.F.R. § 3.303(c); 
Beno v. Principi, 3 Vet. App. 439 (1992)

While the veteran has given sworn testimony at his hearing on 
appeal in April 2003 to the effect that he believes that 
there is a relationship between service and his claimed 
disabilities, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under these circumstances, the 
preponderance of the evidence is against the claim for 
service connection for these disorders, and therefore the 
benefit of the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for the residuals of a laceration of the 
left index finger, a left leg scar, and pes planus is denied.  


REMAND

The veteran is also seeking service connection for PTSD.  It 
is noted that numerous VA outpatient treatment records show 
that the veteran has been diagnosed as having major 
depression, a bipolar disorder and severe depression, but in 
May 2003, the veteran was diagnosed on a VA compensation 
examination as having PTSD.  At that time, the examiner 
related the PTSD to stressors as including the murder of the 
veteran's father, the death of the veteran's sister, and the 
death of a friend of the veteran's, all of which apparently 
occurred while the veteran was on active duty.  Efforts at 
verifying these events should be accomplished.  

The case is remanded for the following:

1.	The RO should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, places, and a detailed 
descriptions of the events.  It must be 
stressed to the veteran that he should 
be as specific as possible regarding the 
dates of the events.  Any names and 
other identifying information concerning 
any individuals involved in the events 
should be provided.  The veteran should 
be told that the information is 
necessary to obtain supportive evidence 
of the stressful events and that failure 
to respond may result in adverse action. 

2.	With assistance from the veteran, the RO 
should attempt to contact any relevant 
police department and obtain copies of 
any records pertaining to the murder of 
the veteran's father and sister.  They 
should also forward the veteran's 
statement and prior statements of the 
alleged service stressors regarding his 
murdered friend at the gate of Norfolk 
Navy Base (along with copies of his 
service personnel records and any other 
relevant evidence) to the appropriate 
entity for verification.  That 
organization should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressor and any other sources that may 
have pertinent information.

3.	If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed in order to 
determine the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand should to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify whether each stressor 
found to be established by the record 
was sufficient to produce PTSD, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.  

4.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



